Citation Nr: 0108872	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-06 807A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased original (compensable) 
evaluation for gouty arthritis of the right big toe.

3.  Entitlement to an increased original (compensable) 
evaluation for gouty arthritis of the right knee.

4.  Entitlement to an increased original (compensable) 
evaluation for post operative hemorrhoidectomy.

5.  Entitlement to an increased original (compensable) 
evaluation for appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The claims folder was subsequently 
transferred to the RO in Los Angeles, California.

Evidence of record appears to indicate that the veteran is 
now residing in West Virginia.  See VA Form 119, Report of 
Contact, dated in October 2000.


REMAND

A review of the record shows that in a VA Form 9, received by 
the Los Angeles California RO in April 2000, the veteran 
requested to attend a hearing before a member of the Board at 
the RO.  Additionally, as part of a VA Form 646, Statement of 
Accredited Representative in Appealed Case, dated in November 
2000, the veteran's representative indicated that the veteran 
would express additional arguments at the upcoming traveling 
section of the Board in Los Angeles, California.  Review of 
the record fails to show that a travel board hearing, in 
accordance with the request made by the veteran as part of 
his April 2000 VA Form 9, has either been scheduled or held.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

1.  The Los Angeles, California RO should 
transfer the veteran's claims folder to 
the RO in Huntington, West Virginia.  See 
VA Form 119, Report of Contact, dated in 
October 2000.

2.  Appropriate action should be taken by 
the Huntington, West Virginia RO, to 
schedule the veteran for a hearing before 
a member of the Board at the RO pursuant 
to 38 C.F.R. § 20.704 (2000).  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder. 

Thereafter, the case should case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


